              Case 2:19-cv-00538-JCC Document 133 Filed 08/11/21 Page 1 of 2




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    KAREN D. SMITH,                                    CASE NO. C19-0538-JCC
10                          Plaintiff,                   MINUTE ORDER
11            v.

12    THE BANK OF NEW YORK MELLON, et al.,

13                          Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court pursuant to the parties’ stipulated motion to continue
18   the trial date and remaining case deadlines (Dkt. No. 128). The Court hereby GRANTS the
19   motion and ORDERS that trial shall be continued to February 7, 2022. The Court further
20   ORDERS the remaining deadlines in this case are reset as follows:
21                   CASE EVENT                                        DEADLINE
22    Trial Briefs                                    1/31/2022
23    Proposed Voir Dire/Jury Instructions            1/31/2022
24    Proposed Pretrial Order LCR 16(e)               1/27/2022
25    Plaintiff’s Pretrial Statement LCR 16(h)        10/14/2021
26
      Defendant’s Pretrial Statement LCR 16(i)        10/25/2021

     MINUTE ORDER
     C19-0538-JCC
     PAGE - 1
            Case 2:19-cv-00538-JCC Document 133 Filed 08/11/21 Page 2 of 2




 1   LCR 39.1 ADR Deadline                         7/30/2021
     Dispositive Motion Deadline (90 days before
 2                                                 9/22/2021
     trial)
 3                                                 9/8/2021
     Discovery Cutoff re Expert Testimony
 4                                                 7/12/2021
     Non-Expert Discovery Cutoff
 5   Defendant’s Disclosure of Expert Testimony
     Under FRCP 26(a)(2) due                       8/9/2021
 6

 7
           DATED this 11th day of August 2021.
 8                                                     Ravi Subramanian
                                                       Clerk of Court
 9
                                                       s/Sandra Rawski
10
                                                       Deputy Clerk
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0538-JCC
     PAGE - 2
